Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach claims 1 and 10 particularly “wherein the secondary vane system includes a secondary vane pivot shaft and a secondary vane control arm, wherein the secondary vane pivot shaft extends vertically through the primary vane, the secondary vane is pivotal relative to the primary vane about the secondary vane pivot shaft” or “a plurality of secondary vane arms extending from the secondary vane pivot shafts; a secondary vane control arm engaged with the plurality of secondary vane arms, wherein the secondary vane control arm extends substantially completely through and within the primary vane” in combination with the rest of claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/13/22